 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10    MARY KAY PUCKETT,
                                                          Case No.: 2:18-cv-01953-APG-NJK
11           Plaintiff(s),
                                                                       ORDER
12    v.
13    MGM RESORTS INTERNATIONAL, INC.,
      et al.,
14
             Defendant(s).
15
            On July 9, 2019, the Court ordered Plaintiff Mary Puckett to file either a notice of
16
     appearance by newly retained counsel or a notice that she intends to proceed pro se. Docket No.
17
     31. The deadline to comply with that order expired on August 8, 2019. Id. Ms. Puckett violated
18
     that order. The Court again ORDERS Ms. Puckett to file either a notice of appearance by newly
19
     retained counsel or a notice that she intends to proceed pro se by October 9, 2019. FAILURE TO
20
     COMPLY WITH THIS ORDER MAY RESULT IN THE IMPOSITION OF SANCTIONS,
21
     UP TO AND INCLUDING CASE-DISPOSITIVE SANCTIONS.
22
            The Clerk’s Office is INSTRUCTED to serve a copy of this order on Ms. Puckett at her
23
     physical address.
24
            IT IS SO ORDERED.
25
            Dated: September 10, 2019
26
                                                               ______________________________
27                                                             Nancy J. Koppe
                                                               United States Magistrate Judge
28

                                                   1
